PER CURIAM.
Appellant was adjudicated guilty and was sentenced to five years in prison for burglary. He received a concurrent term of 60 days in jail as to petit theft. Appellant alleges that the sentencing guidelines scoresheet utilized by the trial court was incorrect because it scored two escapes from a juvenile detention facility as second-degree rather than third-degree felonies. We agree. A correction .in the scoresheet results in a reduction of one sentencing range. We, therefore, vacate the sentence and remand for resentencing.
ERVIN, MINER and WOLF, JJ., concur.